DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 9 April 2021.
Claims 1 – 34 are pending.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 12 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bausenwein et al. (U.S. 7,597,187 B2), hereinafter Bausenwein, in view of Wernersbach et al. (U.S. 8,896,241 B2), hereinafter Wernersbach.

Regarding claim 1, Bausenwein discloses a packaging machine (apparatus of fig. 1) for making film wrapped pouches, comprising: multiple stages (10a, 10b, 10c, fig. 1) for making film wrapped pouches on platens; a track (1, fig. 1) through the multiple stages (10a, 10b, 10c); movers (3, fig. 1) carrying the platens (4, fig. 1) through the multiple stages (10a, 10b, 10c) around the track (1); and, the movers (3) move independently (col. 3, ll. 35 – 38 describes that no mechanical coupling exist between carriers 3 and each carrier 3 moves individually) about the track (1) through each of the multiple stages (10a, 10b, 10c).
Bausenwein does not explicitly disclose the movers move in an upward facing orientation in a first portion of the track and in a downward facing orientation in a second portion of the track.
However, Wernersbach teaches the movers (150A, fig. 2) move in an upward facing orientation in a first portion (100, fig. 2) of the track (100, 200, fig. 2) and in a downward facing orientation in a second portion of the track (200, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging machine, as disclosed by Bausenwein, with the movers move in an upward facing orientation in a first portion of the track and in a downward facing orientation in a second portion of the track, as taught by Wernersbach, with the motivation to reduce the factory floor footprint of the packaging machine allowing more space on the factory floor for additional machinery and/or materials.

Regarding claim 2, Bausenwein, as modified by Wernersbach, discloses the invention as recited by claim 1.
Bausenwein further discloses the movers (3) are processed in a first stage with a first speed and acceleration characteristic and in a second stage at a second speed and acceleration characteristic (col. 7, l. 64 – col. 8, l. 5 describes a first stage with a displacement mode of continuous movement and a second stage with a displacement mode of stepped movement), the first and second speed and acceleration characteristics being independently controlled (col. 8, ll. 29 – 36 describes each displacement mode is distinct for each carrier 3 and controlled individually by a systems controller 30).

Regarding claim 3, Bausenwein, as modified by Wernersbach, discloses the invention as recited by claim 2.
Bausenwein further discloses the movers (3) are driven through the multiple stages (10a, 10b, 10c) by multiple mechanically independent linear motors (6, fig. 4).

Regarding claim 4, Bausenwein, as modified by Wernersbach, discloses the invention as recited by claim 3.
Bausenwein further discloses the movers (3) are provided with magnets (5, fig. 4) affixed thereto and propelled through the multiple stages (10a, 10b, 10c) by magnetic fields (col. 3, ll. 22 – 27 describes each carrier 3 is moved by means of a moving magnetic field) provided by the linear motors (6).

Regarding claim 5, Bausenwein, as modified by Wernersbach, discloses the invention as recited by claim 4. 
Bausenwein further discloses there is no mechanical contact between the magnets (5) and the linear motors (6)(fig. 4 shows no mechanical contact between magnets 5 on carriers 3 and electromagnets 7).

Regarding claim 6, Bausenwein, as modified by Wernersbach, discloses the invention as recited by claim 5.
Bausenwein further discloses the movers (3) are accelerated and decelerated through the multiple stages (10a, 10b, 10c) independently in each of the multiple stages (col. 7, l. 64 – col. 8, l. 5 describes a first stage with a displacement mode of continuous movement and a second stage with a displacement mode of stepped movement and third stage with a displacement mode of acceleration and deceleration wherein col. 8, ll. 29 – 36 describes each displacement mode is distinct for each carrier 3 and controlled individually by a systems controller 30).

Regarding claim 7, Bausenwein, as modified by Wernersbach, discloses the invention as recited by claim 6.
Bausenwein further discloses the movers (3) are simultaneously propelled at a first speed in a first relatively slow stage of processing and propelled at a second speed in a relatively fast stage of processing (col. 4, ll. 9 – 23 describes a first logical actuator where all carriers 3 move at the same speed and a second logical actuator where carriers 3 move in steps, at a slow speed, or stationary wherein the transport path is created by an overlay of the first and second logical actuator; the Examiner deems an overlay of the first and second actuator would have movers 3 in some portions of track 1 moving relatively fast in accordance the first logical actuator and in some portions of track 1 moving relatively slow in accordance to the second logical operator simultaneously).

Regarding claim 10, Bausenwein, as modified by Wernersbach, discloses the invention as recited by claim 1.
Bausenwein further discloses the movers (3) are mechanically independent (col. 3, ll. 35 – 38 describes that no mechanical coupling exist between carriers 3 and each carrier 3 moves individually).

Regarding claim 11, Bausenwein, as modified by Wernersbach, discloses the invention as recited by claim 10.
Bausenwein further discloses the movers (3) are propelled by following magnetic fields (col. 3, ll. 22 – 27 describes each carrier 3 is moved by means of a moving magnetic field) created by a series of linear motors (6), the movers having magnets (5) that follow the magnetic fields.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bausenwein, in view of Wernersbach, in further view of Di Lauretis et al. (U.S. 6,874,300 B2), hereinafter Di Lauretis.

Regarding claim 8, Bausenwein, as modified by Wernersbach, discloses the invention as recited by claim 1.
Bausenwein, as modified by Wernersbach,  does not explicitly disclose a vacuum plenum, and a vacuum belt comprising a plurality of vacuum port holes that align with an opening of each platen to put the platens in communication with the vacuum plenum to provide a vacuum force to molds in the platens, wherein the vacuum belt does not drive the platens or the movers.
However, Di Lauretis teaches a vacuum plenum (5, fig. 3), and a vacuum belt (8, fig. 3) comprising a plurality of vacuum port holes (9, fig. 3) that align with an opening (13, fig. 3) of each platen (10, fig. 3) to put the platens in communication with the vacuum plenum to provide a vacuum force (col. 7, ll. 61 – 63 describes suction applied by a pump to vacuum box 5) to molds (23, fig. 3) in the platen, wherein the vacuum belt does not drive the platens or the movers (col. 8, ll. 11 – 15).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the platens and packaging machine, as disclosed by Bausenwein, as modified by Wernersbach, with a vacuum plenum, and a vacuum belt comprising a plurality of vacuum port holes that align with an opening of each platen to put the platens in communication with the vacuum plenum to provide a vacuum force to molds in the platen, wherein the vacuum belt does not drive the platens or the movers, as taught by Di Lauretis, with the motivation to provide a system for holding down the side edges of the film to the side margins of the platen to resist the inward movement of the side edges during thermoforming (col. 1, ll. 59 – 63).

Claims 9, 12, 14 – 20, 22 – 24, 32 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bausenwein, in view of Wernersbach, in view of Fowler et al. (U.S. 2018/0290774 A1), hereinafter Fowler.

Regarding claim 9, Bausenwein, as modified by Wernersbach, discloses the invention as recited by claim 1.
Bausenwein discloses the invention recited in claim 1.  Bausenwein further discloses that at least one stage in the multiple stages (10a, 10b, 10c) continuously move (col. 7, l. 64 – col. 8, l. 5).
Bausenwein, as modified by Wernersbach,  does not explicitly disclose the multiple stages comprise a fill stage and wherein a first platen is propelled slowly through the fill stage while other platens are being moved at higher speeds in other of the multiple stages.
However, Fowler teaches the multiple stages (figs. 1A and 1B shows multiple stages including a base film application stage – 11, 14, 18, 21, 22; a filling stage – 24, 25; a lid film application stage – 20, 26, 28, 29; and a cutting stage – 30) comprise a fill stage (24, 25, fig. 1B) and wherein a first platen (34, fig. 2) is propelled slowly through the fill stage ([0092] describes improved filling speeds may be obtained due to movement of the filling means while the web or pouch is stationary; the Examiner deems that a stationary pouch in the fill stage is as slow as a pouch can go) while other platens are being moved at higher speeds in other the multiple stages (compared to stages that continuously move).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the multiple stages, as disclosed by Bausenwein, as modified by Wernersbach, with the multiple stages comprise a fill stage and wherein a first platen is propelled slowly through the fill stage while other platens are being moved at higher speeds in other of the multiple stages, as taught by Fowler, with the motivation to provide a means to fill a pouch with improved filling speeds ([0092], ll. 4 – 6).

Regarding claim 12, Bausenwein, as modified by Wernersbach, as further modified by Fowler, discloses the invention recited in claim 9.
Bausenwein, as modified by Wernersbach, does not explicitly disclose the platens having molds therein for pouch formation.
However, Fowler teaches the platens (34 fig. 2) have molds (38a, 38b, 38c, fig. 2) therein for pouch formation.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the platens, as disclosed by Bausenwein, as modified by Wernersbach, as further modified by Fowler, with the platens having molds therein for pouch formation, as taught by Fowler, with the motivation to allow transport of the molds on the platens to different stages wherein the pouch in the mold can be further processed.

Regarding claim 14, Bausenwein, as modified by Wernersbach, as further modified by Fowler, discloses the invention recited in claim 9.  
Bausenwein, as modified by Wernersbach, does not explicitly disclose at least one fill station for transferring a product into a mold.
However, Fowler teaches at least one fill station (24, 25, fig. 1B) for transferring a product ([0072], ll. 19 – 24 describes product may be a granular or powder) into a mold (11, fig. 1B).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging machine, as disclosed by Bausenwein, as modified by Wernersbach, as further modified by Fowler, with at least one fill station for transferring a product into a mold, as taught by Fowler, with the motivation to fill a pouch with product wherein the pouch with product can be later sold to a consumer.

Regarding claim 15, Bausenwein, as modified by Wernersbach, as further modified by Fowler, discloses the invention recited in claim 14.  
Bausenwein, as modified by Wernersbach, does not explicitly disclose another fill station is added or removed without modifying other stations.
However, Fowler teaches another fill station (24, fig. 1A and 24, 25, fig. 1B) is added or removed without modifying other stations (figs. 1A and 1B show a base film application station – 11, 14, 18, 21, 22 and a cutting station – 30; note that fig. 1A has a single fill station 24 and fig. 1B has fill station 24 an added fill station 25 wherein the base application station and cutting station has not been modified).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging machine, as disclosed by Bausenwein, as modified by Wernersbach, as further modified by Fowler, with at least one fill station transferring a product into the mold, as taught by Fowler, with the motivation to have a modular system in the packaging machine so that the packaging machine is more flexible, faster to change over, and simpler to clean and perfume routine maintenance.

Regarding claim 16, Bausenwein, as modified by Wernersbach, as further modified by Fowler, discloses the invention recited in claim 9.  
Bausenwein, as modified by Wernersbach, does not explicitly disclose a moving filling system, wherein the moving filling system comprises a filling housing that moves generally horizontally and perpendicularly to a movement of the platens while filling molds of the platens with a chemical.
However, Fowler teaches a moving filling system (apparatus of fig. 2), wherein the moving filling system comprises a filling housing (44, 50, fig. 2) that moves generally horizontally and perpendicularly to a movement of the platens (34, fig. 2)([0060] describes filling nozzles move in a direction transverse to the machine direction as the compartment is filled; fig. 2 shows the filling housing 44, 50 horizontally) while filling molds (38a, 38b, 38c, fig. 2) of the platens (34) with a chemical ([0077], ll. 11 – 19 describes the chemical may be a granular or powder composition).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging machine, as disclosed by Bausenwein, as modified by Wernersbach, as further modified by Fowler, with a moving filling system, wherein the moving filling system comprises a filling housing that moves generally horizontally and perpendicularly to a movement of the platens while filling molds of the platens with a chemical, as taught by Fowler, with the motivation to provide a means to fill a pouch with improved filling speeds ([0092], ll. 4 – 6).

Regarding claim 17, Bausenwein, as modified by Wernersbach, as further modified by Fowler, discloses the invention recited in claim 16.  
Bausenwein, as modified by Wernersbach, does not explicitly disclose the filling housing includes an array of filling spouts that deposits the chemical into the molds.
However, Fowler teaches the filling housing (44, 50) includes an array of filling spouts (44, fig. 2; fig. 2 shows an array of three filling spouts) that deposits the chemical ([0077], ll. 11 – 19 describes the chemical may be a granular or powder composition) into the molds (38a, 38b, 38c).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the filling housing, as disclosed by Bausenwein, as modified by Wernersbach, as further modified by Fowler, with the filling housing includes an array of filling spouts that deposits the chemical into the molds, as taught by Fowler, with the motivation to increase production by increasing the number of filling spouts to fill a pouch with product wherein the pouch with product can be later sold to a consumer.

Regarding claim 18, Bausenwein, as modified by Wernersbach, as further modified by Fowler, discloses the invention recited in claim 17.  
Bausenwein, as modified by Wernersbach, does not explicitly disclose the filling spouts are spaced along a cross member, the cross member positioned above the platens, and the cross member having a length to pass over a width of the platens.
However, Fowler teaches the filling spouts (44) are spaced along a cross member (52, fig. 2), the cross member (52) positioned above the platens (34), and the cross member (52) having a length to pass over a width of the platens (34).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the filling spouts, as disclosed by Bausenwein, as modified by Wernersbach, as further modified by Fowler, with the filling spouts are spaced along a cross member, the cross member positioned above the platens, and the cross member having a length to pass over a width of the platens, as taught by Fowler, with the motivation to couple the filling spouts together such that the movement of each spout is the same ensuring that the spouts move in synchronicity ([0082]).

Regarding claim 19, Bausenwein, as modified by Wernersbach, as further modified by Fowler, discloses the invention recited in claim 16.  
Bausenwein, as modified by Wernersbach, does not explicitly disclose the moving filling system further comprises a drive shaft that rotates forward and reverse in order to drive the filling housing.
However, Fowler teaches the moving filling system (apparatus of fig. 2) further comprises a drive shaft ([0050] describes a row of filling spouts may be driven by a servo (motor) with a rack and pinion for the desired movement of the moving filling system wherein the Examiner deems a servo (motor) has a drive shaft to move the rack and pinion) that rotates forward and reverse (fig. 4 and [0088] describes filling spouts following an U-shaped pattern wherein filling spouts would move forward and reverse to complete the pattern, thus the Examiner deems the linear servomotor with corresponding drive shaft able to rotate forward and reverse in order to completed the U-shaped pattern).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the filling spouts, as disclosed by Bausenwein, as modified by Wernersbach, as further modified by Fowler, with the moving filling system further comprises a drive shaft that rotates forward and reverse in order to drive the filling housing, as taught by Fowler, with the motivation to provide a means of locomotion to the filling spouts so that filling spouts can fill pouches of different geometries.

Regarding claim 20, Bausenwein, as modified by Wernersbach, as further modified by Fowler, discloses the invention recited in claim 16.  
Bausenwein, as modified by Wernersbach, does not explicitly disclose the filling housing is positioned below a powder spout of the packaging machine, wherein the powder spout remains stationary.
However, Fowler teaches the filling housing (44, 50) is positioned below a powder spout (46, fig. 2) of the packaging machine, wherein the powder spout (46) remains stationary (fig. 2 shows manifold 52 moves in the xy direction which moves filling spouts 44; however, above manifold 52 and filling spouts 44 is flexible coupling 50 connecting filling nozzles 46 which connect to hopper 24 wherein one having ordinary skill in the art would realize flexible coupling 50 implies that filling nozzle 46 and hopper 24 remain stationary while filling spouts 50 move via manifold 52).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the filling spouts, as disclosed by Bausenwein, as modified by Wernersbach, as further modified by Fowler, with the filling housing is positioned below a powder spout of the packaging machine, wherein the powder spout remains stationary, as taught by Fowler, with the motivation to prevent excessive shaking of powders that may create an accumulation dust from the powders causing maintenance and safety issues.

Regarding claim 22, Bausenwein, as modified by Wernersbach, discloses the invention recited in claim 1.  
Bausenwein, as modified by Wernersbach, does not explicitly disclose a moving filling system, wherein the moving filling system comprises a cross-member that crosses over a top of the platens and positions an array of filling nozzles over the platens to deposit a chemical into molds of the platens.
However, Fowler teaches a moving filling system (apparatus of fig. 2), wherein the moving filling system comprises a cross-member (52) that crosses over a top of the platens (34) and positions an array of filling nozzles (44) over the platens (34) to deposit a chemical ([0077], ll. 11 – 19 describes the chemical may be a granular or powder composition) into molds (38a, 38b, 38c) of the platens (34).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging system, as disclosed by Bausenwein, as modified by Wernersbach, with a moving filling system, wherein the moving filling system comprises a cross-member that crosses over a top of the platens and positions an array of filling nozzles over the platens to deposit a chemical into molds of the platens, as taught by Fowler, with the motivation to provide a means to fill a pouch with improved filling speeds ([0092], ll. 4 – 6) and to couple the filling spouts together such that the movement of each spout is the same ensuring that the spouts move in synchronicity ([0082]).

Regarding claim 23, Bausenwein, as modified by Wernersbach, as further modified by Fowler, discloses the invention recited in claim 22.  
Bausenwein, as modified by Wernersbach, as further modified by Fowler, does not explicitly disclose the moving filling system moves the filling nozzles in a same direction as the molds.
However, Fowler teaches the moving filling system (apparatus of figure 2) moves the filling nozzles (44) in a same direction as the molds (38a, 38b, 38c)([0077], ll. 11 – 19 describes the chemical may be a granular or powder composition) into the molds ([0060] describes filling nozzles move in the machine direction wherein the machine direction is the same direction as the direction of the molds as the compartment is filled).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the filling nozzles, as disclosed by Bausenwein, as modified by Wernersbach, as further modified by Fowler, with the moving filling system moves the filling nozzles in a same direction as the molds, as taught by Fowler, with the motivation to provide a means to fill a pouch with improved filling speeds ([0092], ll. 4 – 6).

Regarding claim 24, Bausenwein, as modified by Wernersbach, as further modified by Fowler, discloses the invention recited in claim 22. 
Bausenwein does not explicitly disclose the moving filling system moves the filling nozzles in a same direction as the molds while depositing the chemical into the molds.
However, Fowler teaches the moving filling system (apparatus of figure 2) moves the filling nozzles (44) in a same direction as the molds (38a, 38b, 38c) while depositing the chemical into the molds ([0077], ll. 11 – 19 describes the chemical may be a granular or powder composition) into the molds ([0060] describes filling nozzles move in the machine direction wherein the machine direction is the same direction as the direction of the molds as the compartment is filled).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the filling nozzles, as disclosed by Bausenwein, as modified by Wernersbach, as further modified by Fowler, with the moving filling system moves the filling nozzles in a same direction as the molds while depositing the chemical into the molds, as taught by Fowler, with the motivation to provide a means to fill a pouch with improved filling speeds ([0092], ll. 4 – 6).
 
Regarding claim 32, Bausenwein discloses a packaging machine (apparatus of fig. 1) for film wrapped pouches, comprising: a track (1, fig. 1) passing through multiple stages (10a, 10b, 10c); independent movers (3, fig. 1) engaged to the track (1), the independent movers (3) carrying platens (4) to the multiple stages (10a, 10b, 10c); and the independent movers (3) provided with magnets (5, fig. 4) affixed thereto wherein the independent movers (3) are driven through the multiple stages (10a, 10b, 10c) by magnetic fields (col. 3, ll. 22 – 27 describes each carrier 3 is moved by means of a moving magnetic field) of linear motors (6, fig. 4).
Bausenwein does not explicitly disclose the movers move in an upward facing orientation in a first portion of the track and in a downward facing orientation in a second portion of the track.
However, Wernersbach teaches the movers (150A, fig. 2) move in an upward facing orientation in a first portion (100, fig. 2) of the track (100, 200, fig. 2) and in a downward facing orientation in a second portion of the track (200, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging machine, as disclosed by Bausenwein, with the movers move in an upward facing orientation in a first portion of the track and in a downward facing orientation in a second portion of the track, as taught by Wernersbach, with the motivation to reduce the factory floor footprint of the packaging machine allowing more space on the factory floor for additional machinery and/or materials.

The modified Bausenwein does not explicitly disclose a track passing through a base film application stage, a filling stage, a lid film application stage; and the platens comprising molds for forming film wrapped pouches.
However, Fowler teaches a track passing through a base film application stage, a filling stage, a lid film application stage, a discharge stage, and return stage (annotated fig. 1B shows multiple stages including a base film application stage – 11, 14, 18, 21, 22; a filling stage – 24, 25; a lid film application stage – 20, 26, 28, 29; a discharge stage A, and a return stage B); and the platens (34, fig. 2) comprising molds (38a, 38b, 38c, fig. 2) for forming film wrapped (One having ordinary skill in the art would recognize with the incorporation of multiple stages of Fowler and the invention of Bausenwein, as modified by Wernersbach, particularly the vertically arranged conveyor of Wernersbach, the multiple stages on the vertically arranged conveyor of Fowler would be placed in the same positions upon the vertically arranged conveyor of Wernersbach with a base film application stage 11, 14, 18, 21, 22 of Fowler, a filling stage 24, 25 of Fowler, a lid film application stage 20, 26, 28, 29 of Fowler on portion 100 or the upward facing orientation of the conveyor of Wernersbach, and discharge stage A of Fowler and return stage B of Fowler on portion 200 or the downward facing orientation of the conveyor of Wernersbach; [0092] of Fowler describes improved filling speeds may be obtained due to movement of the filling means while the web or pouch is stationary wherein the Examiner deems that a stationary pouch indicates a stationary conveyor and a stationary conveyor is as slow as a conveyor can go and the Examiner further deems since the fill station would be located on the upward facing orientation of the conveyor of Wernersbach, the upward facing orientation of Wernersbach would have a slower speed (stopping during filling) while the downward facing orientation of Wernersbach is the faster speed)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging machine, multiple stages, and platens, as disclosed by the modified Bausenwein, with a track passing through a base film application stage, a filling stage, a lid film application stage; and the platens comprising molds for forming film wrapped pouches, as taught by Fowler, with the motivation create, fill and seal a pouch with product wherein the pouch with product can be later sold to a consumer and to improve fill speeds during filling the pouch with product.

Regarding claim 33, Bausenwein, as modified by Fowler, discloses the invention recited in claim 32.  
Bausenwein further discloses each independent mover (3) carries a single platen (4).

Regarding claim 34, Bausenwein, as modified by Fowler, discloses the invention recited in claim 32.
Bausenwein further discloses the linear motors (6) drive the independent movers (3) at varying velocities around the track (1) (col. 7, l. 64 – col. 8, l. 5 describes a first stage with a displacement mode of continuous movement and a second stage with a displacement mode of stepped movement and third stage with a displacement mode of acceleration and deceleration).
  
Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bausenwein, in view of Wernersbach, in view of Fowler, in further view of Di Lauretis.

Regarding claim 13, Bausenwein, in view of Wernersbach, in view of Fowler, discloses the invention recited in claim 12.
Bausenwein, in view of Wernersbach, in view of Fowler, does not explicitly disclose the platens are removably secured to the movers and the platens are replaceable with other platens.
However, Di Lauretis teaches the platens (21) are removably secured (col. 7, ll. 48 – 50 describes mold plates 21 fitted into platens 10; col. 8, ll. 28 – 32 describes mold plates 21 slidably fixed in platens 10) to the movers (10, fig. 3) and the platens (21) are replaceable with other platens (the Examiner deems that since mold plates 21 are slidably fixed within platens 10, mold plates are capable of being replaced with other platens 21).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the platens, as disclosed by Bausenwein, in view of Wernersbach, in view of Fowler, with the platens are removably secured to the movers and the platens are replaceable with other platens, as taught by Di Lauretis, with the motivation to replace the platen in case of damage or to perform routine maintenance.

Claims 21, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bausenwein, in view of Fowler, in further view of Pallotta et al. (U.S. 9,809,336 B2), hereinafter Pallotta.

Regarding claim 21, Bausenwein, in view of Wernersbach, in view of Fowler, discloses the invention recited in claim 16.  
Bausenwein, in view of Wernersbach, in view of Fowler, does not explicitly disclose the chemical is a powder detergent.
However, Pallotta teaches the chemical is a powder detergent (col. 3, ll. 44 - 48 describes the contents of the package can be in the form of a powder wherein, col. 3, ll. 49 - 54 describes the product as a laundry detergent).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the chemical, as disclosed by Bausenwein, in view of Wernersbach, in view of Fowler, with the chemical is a powder detergent, as taught by Pallotta, with the motivation to fill a pouch with chemical with commercial value wherein the pouch with chemical can be later sold to a consumer.

Regarding claim 26, Bausenwein, in view of Wernersbach, in view of Fowler, discloses the invention recited in claim 22.  
Bausenwein, in view of Wernersbach, in view of Fowler, does not explicitly disclose the moving filling system moves the array of filling nozzles in same direction as the platens and at a faster rate than the platens while filling the molds with the chemical.
However, Pallotta teaches the moving filling system (58, fig. 3) moves the array of filling nozzles (60, fig. 3) in same direction as the platens (col. 12, ll. 37 – 40 describes nozzles 60 moving in the same direction as the platens 56) and at a faster rate than the platens while filling the molds (56, fig. 3) with the chemical (48)(col. 12, ll. 46 – 49 describes nozzle 60 may move at constant speed or at a variable speed (in the direction of the platen) during dosing wherein if the speed is variable, nozzles 60 may accelerate; the Examiner deems nozzles 60 accelerating in the same direction as the platen during dosing to mean the nozzles are moving at a faster rate than the platens while filling molds with chemical).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the moving filling system, as disclosed by Bausenwein, in view of Wernersbach, in view of Fowler, with the moving filling system moves the array of filling nozzles in same direction as the platens and at a faster rate than the platens while filling the molds with the chemical, as taught by Pallotta, with the motivation to ensure complete and even filling of the entire mold so chemical is evenly distributed.

Regarding claim 27, Bausenwein, in view of Wernersbach, in view of Fowler, discloses the invention recited in claim 22.  
Bausenwein, in view of Wernersbach, in view of Fowler, does not explicitly disclose the chemical is a powder detergent.
However, Pallotta teaches the chemical is a liquid detergent (col. 3, ll. 44 - 48 describes the contents of the package can be in the form of a liquid wherein, col. 3, ll. 49 - 54 describes the product as a laundry detergent).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the chemical, as disclosed by Bausenwein, in view of Wernersbach, in view of Fowler, with the chemical is a liquid detergent, as taught by Pallotta, with the motivation to fill a pouch with chemical with commercial value wherein the pouch with chemical can be later sold to a consumer.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bausenwein, in view of Wernersbach, in further view of Fowler, in further view of Brandt Sanz et al. (U.S. 2016/0362200 A1), hereinafter Brandt Sanz.

Regarding claim 25, Bausenwein, as modified by Fowler, discloses the invention recited in claim 22.  

    PNG
    media_image1.png
    607
    389
    media_image1.png
    Greyscale


Bausenwein, in view of Fowler, does not explicitly disclose the moving filling system comprises a first support member fixedly engaged with a first end of the cross-member and movingly engaged to a support track parallel to the moving direction of the platens, a second support member fixedly engaged with a second end of the cross member, movingly engaged with a drive shaft, wherein rotation of the drive shaft moves the cross-member in a direction parallel to the moving direction of the platens.
However, Brandt Sanz teaches the moving filling system (10, 60, fig. 1) comprises a first support member (X, annotated fig. 2) fixedly engaged with a first end of the cross-member (Z, annotated fig. 2) and movingly engaged to a support track parallel to the moving direction of the platens ([0021], ll. 1 – 3 describes frame 10 which comprises first support member X moves to track pockets 70 as they move beneath the frame wherein the Examiner deems one having ordinary skill in the art would recognize frame 10 follows a support track which attaches the frame to the moving frame to a non-moving frame of assembled manifold 100), a second support member (Y, annotated fig. 2) fixedly engaged with a second end of the cross member (Z), movingly engaged with a drive shaft ([0021] ll. 3 – 6 describes frame 10 connected to a motor (drive shaft) wherein the Examiner deems that since frame 10 is movingly engaged with the drive shaft and the rear member is part of frame 10, then the rear member is also movingly engaged with a drive shaft), wherein rotation of the drive shaft moves the cross-member in a direction parallel to the moving direction of the platens (fig. 2 shows cross-member Z moves in the CD direction or parallel to the moving direction of the platens and [0021] ll. 3 – 6 describes frame 10 connected to a motor (drive shaft) moves frame 10 comprising cross-member X).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging machine and cross member, as disclosed by Bausenwein, as modified by Fowler, with the cross member is in a moving engagement with a front track of the packaging machine, a front member fixedly engages with and supports the cross member, the front member movingly engages to the front track, a rear member fixedly engages with the cross member, and the rear member movingly engages with a drive shaft, as taught by Brandt Sans, with increase production by increasing the number of filling spouts to fill a pouch with product wherein the pouch with product can be later sold to a consumer.

Claims 28 - 30 is rejected under 35 U.S.C. 103 as being unpatentable over Bausenwein, in view of Wernersbach, in further view of Jaouen (U.S. 2016/0176556 A1).

Regarding claim 28, Bausenwein, in view of Wernersbach, discloses the invention recited in claim 1.  
Bausenwein, in view of Wernersbach, does not explicitly disclose comprising a vacuum system, wherein the vacuum system comprises vacuum nozzles positioned over the platens.
However, Jaouen teaches comprising a vacuum system, wherein the vacuum system comprises comprising a vacuum manifold (the term “manifold” is defined as “a pipe or chamber branching into several openings” wherein ([0045], ll. 13 – 16 describes two small vacuum tubes; the Examiner deems vacuum system must have a vacuum manifold; that is, a chamber with several opening wherein the two vacuum tubes make up the “several openings”) with vacuum nozzles ([0045], ll. 13 – 16 describes two small tubes 27 that vacuum an airborne particles of the powered component that resulted from the delivery of the powered component into the first compartment 104) positioned over the platens (platform holding 100, fig. 8).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging machine, as disclosed by Bausenwein, in view of Wernersbach,  with comprising a vacuum system, wherein the vacuum system comprises vacuum nozzles positioned over the platens, as taught by Jaouen, with the motivation to keep particles of powder material from polluting the plastic material where the seal of the pouch is to be formed ([0045], ll. 16 – 19).

Regarding claim 29, Bausenwein, as modified by Wernersbach, as further modified by Jaouen, discloses the invention recited in claim 28.  
Bausenwein, in view of Wernersbach, does not explicitly disclose the vacuum manifold crosses over a top of the platens, and the vacuum nozzles descend vertically from the vacuum manifold.
However, Jaouen teaches the vacuum manifold crosses over a top of the platens (platform holding 100, fig. 8), and the vacuum nozzles descend vertically from the vacuum manifold ([0045] implies the two vacuum tubes 27 are part of carriage 21 associated with first fill member 23 and second fill member 24; [0044], ll. 8 – 17 describes when fill member 23 is over compartment 104, carriage 21 is vertically movable moving both fill members 22, 23 downward; the Examiner deems the downward movement includes the downward movement of the two vacuum tubes 27; the Examiner deems that one having ordinary skill in the art would realize that the vacuum manifold would be organized with the two vacuum tubes 27 and would also be associated with carriage 21 and be above compartment 104).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging machine, as disclosed by Bausenwein, as modified by Wernersbach, as further modified by Jaouen, with the vacuum manifold crosses over a top of the platens, and the vacuum nozzles descend vertically from the vacuum manifold, as taught by Jaouen, with the motivation to supply a vacuum to keep particles of powder material from polluting the plastic material where the seal of the pouch is to be formed ([0045], ll. 16 – 19).

Regarding claim 30, Bausenwein, as modified by Wernersbach, as further modified by Jaouen, discloses the invention recited in claim 29.  
Bausenwein, as modified by Wernersbach, does not explicitly disclose the vacuum nozzles are positioned to clean only one depression in a mold of the platen.
However, Jaouen teaches the vacuum nozzles are positioned to clean only one depression (104, fig. 8) in a mold (17, fig. 5) of the platen (platform holding 100, fig. 8)([0045] describes second fill member 23 providing powder to one depression, compartment 104, wherein two vacuum tubes 27 clean only compartment 24 of particles of powder).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the vacuum nozzles, as disclosed by Bausenwein, as modified by Wernersbach, as further modified by Jaouen, with the vacuum nozzles are positioned to clean only one depression in a mold of the platen, as taught by Jaouen, with the motivation to supply a vacuum to keep particles of powder material from polluting the plastic material where the seal of the pouch is to be formed ([0045], ll. 16 – 19).

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bausenwein, as modified by Wernersbach, as further modified by Jaouen, in further view of Kelpinski et al. (U.S. 2016/0114914 A1), hereinafter Kelpinski,

Regarding claim 31, Bausenwein, as modified by Wernersbach, as further modified by Jaouen, discloses the invention recited in claim 29. 
Bausenwein, as modified by Wernersbach, as further modified by Jaouen, further discloses the vacuum system (Jaouen - [0045], ll. 13 – 16 describes two small tubes 27 that vacuum an airborne particles of the powered component that resulted from the delivery of the powered component into the first compartment 104), a powder fill head (Jaouen - 22, 23, fig. 4), and a liquid fill head (Jaouen - 30, fig. 4) but does not explicitly disclose the vacuum system is positioned between a powder fill head and a liquid fill head, wherein the platen moves under the powder fill head, then under the vacuum nozzle, and then under the liquid fill head.
However, Kelpinski teaches a powder removal system (527, fig. 14; Kelpinski uses wipers) is positioned between a first fill head (600, fig. 14) and a second fill head (600, fig. 14), wherein the platen (515, fig. 14) moves under the first fill head (600), then under the wiper (527), and then under the second fill head (600) wherein the wipers remove and/or clear extra product from the platens in order to improve sealing ([0070], ll. 17 – 18).  One with ordinary skill in the art would realize that the vacuum system of Jaouen is a functional equivalent to the wiper system of Kelpinski wherein both the vacuum system of Jaouen and the wiper system of Kelpinski remove and/or clear extra product from the platens in order to improve sealing (Jaouen - [0045], ll. 16 – 19)(Kelpinski - [0070], ll. 17 – 18). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging machine, as disclosed by Bausenwein, as modified by Wernersbach, as further modified by Jaouen, with the vacuum system is positioned between a powder fill head and a liquid fill head, wherein the platen moves under the powder fill head, then under the vacuum nozzle, and then under the liquid fill head, as taught by Kelpinski, with the motivation to supply a vacuum to keep particles of powder material from polluting the plastic material where the seal of the pouch is to be formed.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to rearranged parts so that the vacuum system is positioned between a powder fill head and a liquid fill head, since it has been held that rearranging parts of an invention involves only routine skill in the art, (In re Japikse, 86 USPQ 70.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        3 June 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731